L. HAND, Circuit Judge
(concurring).
I think that the reference was an arbitration and the decree appealed from was a decree on an arbitration. The parties “plainly expressed” their purpose to have the commissioner decide their differences and to have a decree entered upon his decision. They did not, to be sure, call it an arbitration because, as later appeared, they mistakenly thought that they could appeal, but they said nothing about that in the stipulation. Perhaps they ought to be allowed to vacate the decree and to be relieved of the stipulation; that is for the District Court, but as the case comes here we can only affirm the decree. However, as it is interlocutory, if the appeal is withdrawn, the District Court can act as freely as though no appeal had ever been taken. I agree therefore with the disposition made.